Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4-12, 14-15, 20-31, 33-35, 37-50, 52-53, 55-57, 59-61, and 63-69 were canceled. 
Claims 1-3, 13, 16-19, 32, 36, 51, 54, 58, 62 and 70-75 are pending.
Claims 16, 19, 32, 36, 51, 54, 62, and 72-73 were withdrawn from further consideration (see below).
Claims 1-3, 13, 17-18, 58, 70-71 and 74-75 are under consideration. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10 January 2022 is acknowledged.
Claims 16, 19, 32, 36, 51, and 62 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 January 2022.
Applicant’s election with traverse of species amino acid sequence of SEQ ID NO: 65, 66, 68 and 68 for the first, second, third, and fourth polypeptide, respectively, in the reply filed on 10 January 2022 is acknowledged.  The traversal is on the ground(s) that other amino acid sequences are closely related and searching these species do not substantially increase the search burden.  This is not found persuasive because the different species are comprised of distinct amino acid sequences and therefore there is search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim 54 and 72-73 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 January 2022.  VL-CDR sequences of SEQ ID NO: 53-55 and VL sequence of SEQ ID NO: 6 in claims 72-73 are corresponding to light chain sequence of SEQ ID NO: 67 of BsMab v1 which is non-elected species (page 74-75 and 16 of instant specification; figure 24).  

Specification
The disclosure is objected to because they depict nucleic acid and/or amino acid sequences, which is not identified by sequence identification numbers in Figure 24.  Figure legend for figure 24 provided sequence identification numbers for common light chain for BsMab v1 and BsMab v2, but it does not provide sequence identification number for “Majority”.  Applicant must provide appropriate amendments to the specification inserting the required sequence identifiers.  
Appropriate action correcting this deficiency is required.  If any sequences are not in the current sequence listing, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  
Sequences appearing in the specification and/or drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d); sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
Appropriate correction is required.


Claim Objections
Claim(s) 2-3, 13, 17-18, 58, 70-71 and 74-75 is/are objected to because of the following informalities: “The bispecific antibody or antigen-binding fragment thereof of claim X” should read “The bispecific antibody or the antigen-binding fragment thereof of claim X”. Appropriate correction is required.

Claim(s) 13 is/are objected to because of the following informalities: “the bispecific antibody or antigen-binding fragment thereof” in line 2 should read “the bispecific antibody or the antigen-binding fragment thereof”.  Appropriate correction is required.

Claim(s) 13 is/are objected to because of the following informalities: “the first heavy chain and the second chain” in line 4-5 should read “the first heavy chain and the second heavy chain”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 13, 17-18, 58, 70-71 and 74-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  
Claim Analysis
The instant claims are directed to a genus of bispecific antibody or antigen-binding fragment thereof comprising a first heavy chain variable region, a second heavy chain variable region, a first light chain variable region, and a second light chain variable region, wherein the first heavy chain variable region and the first light chain variable region associate with each other, forming a first antigen binding region that specifically binds to a first antigen, and the second heavy chain variable region and the second light chain variable region associate with each other, forming a second antigen binding region that specifically binds to a second antigen, wherein the binding affinity of the first antigen binding region when it binds to the first antigen is at least 10 times greater than the binding affinity of the second antigen binding region when it binds to the second antigen, wherein the first light chain variable region and the second light chain variable region are identical.
Instant specification disclosed a bispecific antibody binding to CD20 and CD3 comprising VH-CDRs of SEQ ID NO: 16, 17, and 18 for CD20 heavy chain, VH-CDRs of SEQ ID NO: 22, 23, and 24 for CD3 heavy chain, and VL-CDRs of SEQ ID NO: 28, 29, and 30 for common light chain (example 2, page 59-61).  Instant specification further disclosed two versions of bispecific antibodies binding to PD-L1 and CD55 (PD-L1/CD55 BsMab v1 and PD-L1/CD55 BsMab v2; page 71).  However, only a few species bispecific antibodies disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus of bispecific antibodies broadly claimed in instant claims.  Instant claims encompass numerous bispecific antibodies binding to any two antigens, wherein the binding affinity of the first antigen is at least 10 times greater than the second antigen, and wherein the two light chains are identical. 
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding.
Claim 58 recites “at least 80% identical to SEQ ID NO: X” at several locations. Therefore, 20% or less sequence variation can occur in CDR sequences within heavy chain and light chain sequences of SEQ ID NO: 65-68. Therefore, claim 58 does not define specific sequences of 6 CDRs required for specific binding to antigens.
Claim 74 recites “CDR region comprises an amino acid sequence that is at least 80% identical to SEQ ID NO: X” at several locations. Therefore, claim 74 encompasses numerous species antibodies with 20% or less variation in CDR sequences.  However, instant specification disclosed only a single species antibody comprising VH1 CDRs of SEQ ID NO: 41-43, VH2 CDRs of SEQ ID NO: 47-49, VL1 CDRs of SEQ ID NO: 59-61, and VL2 CDRs of SEQ ID NO: 59-61 (page 74-75).  Thus, only a single species antibody cannot be considered as a representative number of species falling within the scope of genus of antibodies comprising 20% sequence variation in CDR regions. 
 Claim 75 recites “at least 90% identical to SEQ ID NO: X” and therefore 10% sequence variation can occur in CDR sequences.  For the same reason as for claim 74, the instant specification does not provide adequate written description for claim 75. 
In addition, claims 58 and 74-75 recite “an amino acid sequence that is at least 80% / 90% identical to SEQ ID NO: X” at several locations.  “An amino acid sequence of SEQ ID NO: X” is interpreted as two amino acid sequence or more in SEQ ID NO: X whereas “the amino acid sequence of SEQ ID NO: X” is interpreted as the full-length sequence of SEQ ID NO: X.  While SEQ ID NO:X disclosed by instant specification can represent the amino acid sequence of SEQ ID NO:X, they cannot represent an amino acid sequence of SEQ ID NO:X because an amino acid sequence encompasses any stretch of amino acid sequence of two amino acid residues or more. 
As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only partial structures defined by instant claims (e.g., only part of CDR sequences due to 80% sequence identity without defining specific sequences for all six CDRs for heavy and light chain variable regions required for the specific binding to antigens).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/010874 (hereinafter WO874; IDS).
WO874 was published on 19 January 2017 which is before EFD of instant application (1 August 2017) and therefore is available as 102(a)(1) art.
Regarding claim 1-2, WO874 teaches bispecific antibody binding to CLEC12A and CD3.  WO874 teaches that KD for CLEC12A is 3 x 10-9 M and KD for CD3 is 177 x 10-9 M (Table 3, Example 7, line 16-19 of page 68). Therefore, binding affinity for CLEC12A is 59 times greater than that for CD3.  Since KD for CLEC12A is 3 x 10-9 M, affinity is 3.33 x 108 M-1 (affinity = 1/KD).  Therefore, WO874 teaches claim 2.  WO874 teaches bispecific antibody comprising common light chain (claim 16).
Regarding claim 13, WO874 teaches knob-into-hole bispecific antibodies (page 40, line 2-5).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/106462 (hereinafter WO462; IDS) in view of US2015/0259408 A1 (hereinafter US408; IDS).  
Regarding claim 1, WO462 teaches an antibody or antigen-binding fragment thereof that comprises a first heavy chain variable domain (first VH) and a first light chain variable domain (first VL), wherein the first VH and the first VL pair to form a first variable region that binds specifically to a first epitope of a first antigen (page 2, line 3-6).  WO462 teaches that the antibody or antigen-binding fragment thereof comprises a second heavy chain variable domain (second VH) and a second light chain variable domain (second VL), wherein the second VH and the second VL pair to form a second variable region that binds specifically to a second epitope of the first antigen or to a second antigen (page 4, line 28-31).  WO462 teaches that the first and second heavy chains pair with a common light chain (page 49, line 26).
However, WO462 fails to explicitly disclose that the binding affinity of the first antigen binding region when it binds to the first antigen is at least 10 times greater than the binding affinity of the second antigen binding region when it binds to the second antigen.
Regarding claim 1-2, US408 teaches a bispecific antibody (Para. [0148]; The term "antibody" also includes a bispecific antibody ... A bispecific or bifunctional antibody is an artificial hybrid antibody having two different heavy/light chain pairs and two different binding sites ... In some bispecific antibodies, the two different heavy/light chain pairs include a humanized 15F7 heavy chain/light chain pair and a heavy chain/light chain pair specific for a different epitope on laminin α4 than that bound by 15F7).  US408 teaches that detailed binding kinetic parameters (association rate (ka), dissociation rate (kd), and binding affinity constant (KD)) were determined by Biacore for 13G10, 15F7, and 6C12, as shown in Table 1 (paragraph 272).  US408 teaches that the 15F7 antibody displayed the highest binding magnitude and slowest off rates in the ForteBio and Biacore assays (paragraph 272).  As shown in Table 1, 15F7 antibody has 36 times greater binding affinity against human LAMA4 than that of 13G10 antibody (6.84x10-10 M vs. 2.44x10-8 M; paragraph 273).  Since KD for antibody 15F7 is 6.84 x 10-10 M, the affinity (1/KD) is 1.46 x 109 M-1.  Therefore, US408 teaches claim 2. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify WO462 to include [a first antigen binding region that specifically binds to a first antigen] with a binding affinity greater than 108 M-1 (in case of 15F7, the binding affinity is 1.46 x 109 M-1 as discussed above) and at least 10 times greater than [a second antigen binding region that specifically binds to a second antigen], since where the general conditions of the claim are disclosed in the prior art, discovering workable binding affinities for a first antigen and a second antigen; and selecting a first antigen biding region and a second antigen binding region involves only routine skill in the art. The motivation of doing so would be to develop various bispecific antibodies by selecting and combining a first antigen binding region with a specific affinity for a first antigen and a second antigen binding region with a specific affinity for a second antigen.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-2 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/106462 (hereinafter WO462; IDS) in view of US2015/0259408 A1 (hereinafter US408; IDS) as applied to claims 1-2 above, and further in view of US2015/0203580 (hereinafter US580; IDS) and US2016/0287732 (hereinafter US732; IDS). 
Regarding claims 1-2, teachings of WO462 and US408 were discussed above.
However, WO462 and US408 do not teach the first antigen is PD-L1 and the second antigen is CD55.
Regarding claims 17-18, US580 teaches ‘In certain embodiments, the antibodies or antigen-binding fragments of the present invention are bispecific comprising a first binding specificity to PD-L1 and a second binding specificity for a second target epitope’ [0030].  US732 teaches a bispecific antibody having one binding site for a tumor-associated antigen (TAA) and one binding site for a hapten (claim 1).  US580 teaches ‘In certain embodiments, the anti-PD-L1 antibodies are multi-specific antigen-binding molecules, wherein they comprise a first binding specificity to PD-L1 and a second binding specificity to an antigen selected from the group consisting of a different epitope of PD-L1, a T-cell co-inhibitor such as PD-1, a tumor specific antigen and an infected-cell-specific antigen’ [0089].  US732 teaches ‘The method of claim 1, wherein the TAA (tumor associated antigen) is selected from the group consisting of carbonic anhydrase IX, CCL19, CCL21, CSAp, CD1, CD1a, CD2, CD3, CD4, CD5, CD8, CD11A, CD14, CD15, CD16, CD18, CD19, IGF-1R, CD20, CD21, CD22, CD23, CD25, CD29, CD30, CD32b, CD33, CD37, CD38, CD40, CD40L, CD45, CD46, CD52, CD54, CD55 …’ (claim 19).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO462, US408, US580 and US732 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would modify the bispecific antibody of WO462 and US408 to include anti-PD-L1 antibody and anti-CD55 antibody taught by US580 and US732 to provide an alternative bispecific antibody.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claim 1-3, 13 and 70-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/010874 (hereinafter WO874; IDS), US2008/0095766 (hereinafter US766; PTO-892) and US2017/0320947 (hereinafter US947; PTO-892).
Regarding claims 1-2 and 13, teachings of WO874 were discussed above in 102 section.
However, WO874 does not teach that the second antigen binding specifically binds to the second antigen with a binding affinity less than 106 M-1 and the affinity of the first antigen binding region is at least 1000 times greater than the second antigen binding region.
Regarding claims 3 and 70-71, US766 teaches ‘In another embodiment, an antibody that immunospecifically binds to a CD3 polypeptide has an affinity constant or Ka (kon/koff) of at least 102 M−1, at least 5×102 M−1, at least 103 M−1, at least 5×103 M−1, at least 104 M−1, at least 5×104 M−1, at least 105 M−1, at least 5×105 M−1, at least 106 M−1, at least 5×106 M−1, at least 107 M−1, at least 5×107 M−1, at least 108 M−1, at least 5×108 M−1, at least 109 M−1, at least 5×109 M−1, at least 1010 M−1, at least 5×1010 M−1, at least 1011 M−1, at least 5×1011 M−1, at least 1012 M−1, at least 5×1012 M−1, at least 1013 M−1, at least 5×1013 M−1, at least 1014 M−1, at least 5×1014 M−1, at least 1015 M−1, or at least 5×1015 M−1‘ [0128]. In case of affinity of CD3-binding region is 5×104 M−1, since affinity for CLEC12A is 3.33 x 108 M-1 as taught by WO874 as discussed above in 102 section, the binding affinity for CLEC12A is 6660 times greater than the binding affinity for CD3. 
Furthermore, US947 teaches ‘As shown in FIG. 24, XENP14484 and XENP19722 antibodies exhibit similar T cell margination and activation (CD4+ (top panel) and CD8+ (middle panel)) despite having different CD3 affinities. Despite similarities in T cell activation, however, XENP19722, which has a low affinity to CD3, induced less cytokine reduced syndrome (CRS) compared to XENP14484, which has a high affinity to CD3 (FIG. 24, bottom panel). Such lower CD3 affinity correlates with reduced cytokine release even at higher dose levels. As such, the potency of anti-PSMA bispecifics can be modulated by tuning their ability to recruit T cells’ [0290].
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO874, US766 and US947 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would replace anti-CD3 antibody portion of WO874 with anti-CD3 antibody of US766 because anti-CD3 antibody with affinity less than 106 M−1 was already known in the art as taught by US766 and because US947 teaches that anti-CD3 antibody with a low affinity to CD3 induced less cytokine reduced syndrome (CRS).  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643  

/Brad Duffy/Primary Examiner, Art Unit 1643